DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 08/19/2019 for application number 16/544,702. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/9/2020 and 12/1/2020 were filed before the mailing date of the first office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Reference Cited but not Used
Brown et al. (US 2013/0332378 A1) – describes a system to display an organization hierarchy in different display formats. A user can select a hierarchy to view and manipulate the view(s).
Pendleton et al. (US 9,258,195 B1) – Describes a logical topology visualization for a network. The views allow a user to manipulate the relationships to be displayed based on certain selections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henriksen et al. (US 2013/0117060 A1).

Regarding claim 1, Henriksen teaches a computing system comprising:
a network interface [Para. 9, network]; 
at least one processor [Para. 9, processor]; 
a non-transitory computer-readable medium [Para. 9, storage medium]; and 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor to cause the computing system to perform functions including [Para. 9, instructions stored on the storage medium to perform the following]: 
receiving an indication of an instance of a semantic network, the semantic network comprising conceptual data components and associative data components [Fig. 5, (210), Para. 76, open shared mind map]; 
receiving a selection of one or more of the conceptual data components and associative data components of the instance of the semantic network, the selection comprising an indication to at least (i) block the selected one or more conceptual data components and associative data Fig. 3, Para. 76, organizer can select a node to restrict or permit access to one or more users (i.e. access relates to editing information associated with selected node)]; and 
presenting a visualization of the semantic network, wherein the visualization is configured to (i) exclude data related to the selected one or more conceptual data components and associative data components or (ii) include data related to the selected one or more conceptual data components and associative data components and exclude data not related to the selected one or more conceptual data components and associative data components [Fig. 4, Para. 76, presenting the mind map to the user with the locked/unlocked nodes displayed].

Regarding claims 2, 9, and 16, Henriksen teaches all of the limitations of claim 1 as described above. Henriksen further teaches receiving an indication of a particular user with which to associate the selection of one or more of the conceptual data components and associative data components of the instance of the semantic network [Fig. 3, Para. 76, organizer can select a node to restrict or permit access to one or more users (i.e. access relates to editing information associated with selected node)], and wherein presenting the visualization of the semantic network comprises presenting to the particular user the visualization of the semantic network [Fig. 4, Para. 76, presenting the mind map to the user with the locked/unlocked nodes displayed].

Regarding claims 3, 10, and 17, Henriksen teaches all of the limitations of claim 1 as described above. Henriksen further teaches wherein the instance of the semantic network Fig. 3, Para. 76, displaying a mind map (i.e. entire semantic network) with a plurality of nodes (i.e. subset of the entire semantic network)].

Regarding claims 4, 11, and 18, Henriksen teaches all of the limitations of claim 3 as described above. Henriksen further teaches wherein the subset of the entire semantic network comprises a subset of conceptual data components and associative data components, with one conceptual data component having been previously designated as a primary conceptual data component [Figs. 7-8, Para. 78, displaying the mind map with selectable nodes (i.e. parent and children nodes)], and wherein the program instructions are further executable to cause the computing system to perform functions including receiving a selection of underlying data records assigned to the primary conceptual data component to selectively filter [Figs. 7-8, Para. 78, selecting a node to add additional information and assign timeframes, task, etc. to each selected node].

Regarding claims 5, 12, and 19, Henriksen teaches all of the limitations of claim 1 as described above. Henriksen further teaches wherein the semantic network further comprises underlying data received from multiple disparate external data sources, the underlying data being assigned to one or more of the conceptual data components and associative data components [Fig. 1, Paras. 74-75, matchware shared workspace data store can be external or remote to the computing device using the software or system].

Regarding claims 6, 13, and 20, Henriksen teaches all of the limitations of claim 1 as described above. Henriksen further teaches wherein the program instructions are further executable to cause the computing system to perform functions including: presenting, via a graphical user interface, graphical options for selecting one or more of the conceptual data components and associative data components of the instance of the semantic network [Figs. 7-8, Para. 78, graphical options for selecting each node to associate a locking/restricted mechanism or function]; and wherein the selection of one or more of the conceptual data components and associative data components of the instance of the semantic network is received by the computing system via the graphical user interface [Figs. 7-8, Para. 78, displaying information within a graphical user interface].

Regarding claims 7 and 14, Henriksen teaches all of the limitations of claim 1 as described above. Henriksen further teaches wherein the instance of the semantic network comprises a subset of an entire semantic network [Fig. 3, Para. 76, displaying a mind map (i.e. entire semantic network) with a plurality of nodes (i.e. subset of the entire semantic network)]], wherein the subset of the entire semantic network comprises a subset of conceptual data components and associative data components, with one conceptual data component having been previously designated as a primary conceptual data component [Figs. 7-8, Para. 78, displaying the mind map with selectable nodes (i.e. parent and children nodes)], wherein the program instructions are further executable to cause the computing system to perform functions including receiving a selection of underlying data records assigned to the primary conceptual data component to selectively filter [Figs. 7-8, Para. 78, selecting a node to add additional information and assign timeframes, task, etc. to each selected node], and wherein the Fig. 1, Paras. 74-75, matchware shared workspace data store can be external or remote to the computing device using the software or system].

Regarding claim 8, Henriksen teaches a method comprising: 

receiving an indication of an instance of a semantic network, the semantic network comprising conceptual data components and associative data components [Fig. 5, (210), Para. 76, open shared mind map]; 
receiving a selection of one or more of the conceptual data components and associative data components of the instance of the semantic network, the selection comprising an indication to at least (i) block the selected one or more conceptual data components and associative data components or (ii) selectively filter the selected one or more conceptual data components and associative data components [Fig. 3, Para. 76, organizer can select a node to restrict or permit access to one or more users (i.e. access relates to editing information associated with selected node)]; and 
presenting a visualization of the semantic network, wherein the visualization is configured to (i) exclude data related to the selected one or more conceptual data components and associative data components or (ii) include data related to the selected one or more conceptual data components and associative data components and exclude data not related to the selected one or more conceptual data components and associative data components [Fig. 4, Para. 76, presenting the mind map to the user with the locked/unlocked nodes displayed]

Regarding claim 15, Henriksen teaches a non-transitory computer-readable storage medium having program instructions stored thereon that are executable to cause a computing system to: 
receive an indication of an instance of a semantic network, the semantic network comprising conceptual data components and associative data components [Fig. 5, (210), Para. 76, open shared mind map]; 
receiving a selection of one or more of the conceptual data components and associative data components of the instance of the semantic network, the selection comprising an indication to at least (i) block the selected one or more conceptual data components and associative data components or (ii) selectively filter the selected one or more conceptual data components and associative data components [Fig. 3, Para. 76, organizer can select a node to restrict or permit access to one or more users (i.e. access relates to editing information associated with selected node)]; and 
presenting a visualization of the semantic network, wherein the visualization is configured to (i) exclude data related to the selected one or more conceptual data components and associative data components or (ii) include data related to the selected one or more conceptual data components and associative data components and exclude data not related to the selected one or more conceptual data components and associative data components [Fig. 4, Para. 76, presenting the mind map to the user with the locked/unlocked nodes displayed].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179